DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim(s) 1-13, 16-28 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-2, 4-13, 16-17, 19-28 of U.S. Patent No. 10,893,962 (see table below). Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the application claim(s) 1-13, 16-28 are to be found in patent claim(s) 1-2, 4-13, 16-17, 19-28 (as the application claim(s) 1-13, 16-28 fully encompass patent claim(s) 1-2, 4-13, 16-17, 19-28).  The difference between the application claim(s) 1-13, 16-28 and the patent claim(s) 1-2, 4-13, 16-17, 19-28 lies in the fact that the patent claim includes more elements and is thus much more specific.  Thus the invention of claim(s) 1-2, 4-13, 16-17, 19-28 of the patent is in effect a “species” of the “generic” invention of the application claim(s) 1-13, 16-28.  It has been held that the generic invention is “anticipated by the “species”.  See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  Since application claim(s) 1-13, 16-28 is/are anticipated by claim(s) 1-2, 4-13, 16-17, 19-28 of the patent, it is not patentably distinct from claim(s) 1-2, 4-13, 16-17, 19-28 of the patent.
Current claim
Claim from 10,893,962 (for nonstatutory double patenting)
1
1
2
2
3
1 (as a neonate is a type of/ subcategory of child)
4
4

5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
16
16
17
17
18
16 (as a neonate is a type of/ subcategory of child)
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26
27
27
28
28


Claim(s) 1-4, 6-13 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-4, 6-9, 12-25, 27 of U.S. Patent No. 10,702,407 (see table below). Although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the application claim(s) 1-4, 6-13 are to be found in patent claim(s) 1-4, 6-9, 12-25, 27 (as the application claim(s) 1-4, 6-13 fully encompass patent claim(s) 1-4, 6-9, 12-25, 27).  The difference between the application claim(s) 1-4, 6-13 and the patent claim(s) 1-4, 6-9, 12-25, 27 lies in the fact that the patent claim includes more elements and is thus much more specific.  Thus the invention of claim(s) 1-4, 6-9, 12-25, 27 of the patent is in effect a “species” of the “generic” invention of the application claim(s) 1-4, 6-13.  It has been held that the generic invention is “anticipated by the “species”.  See In re Goodman, 29 USPQ 2d 2010 (Fed. Cir. 1993).  Since application claim(s) 1-4, 6-13 is/are anticipated by claim(s) 1-4, 6-9, 12-25, 27 of the patent, it is not patentably distinct from claim(s) 1-4, 6-9, 12-25, 27 of the patent.
Current claim
Claim from 10,702,407 (for nonstatutory double patenting)
1
1, 19
2
3-4, 20, 25
3
2 (as a neonate is a type of/ subcategory of child)
4
6
6
12, 13
7
14
8
15, 21
9
16, 22
10
17-18, 23-24
11
7, 19

8, 19
13
9, 27


Claim Objections
Claim(s) 2 is/are objected to because of the following informalities: 
Within claim 2, line 1: “or” is missing after “French,”.  
Within claim 17, line 1: “or” is missing after “French,”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3-4, 15, 18-19, 30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Within claim 3, line 1: Applicant claims, “said stent frame is inserted [in]to a child patient”; it is unclear, and therefore indefinite, what Applicant is trying to claim the product (as mentioned in the preamble) or a method of using the product (as the inserted into a child patient is a method step).  For the purposes of examination, Examiner is assuming the claim should read --said stent frame is configured to be inserted into a child patient--.  Claim(s) 4, which depend from claim 3, inherit all the problems associated with claim 3.

Within claim 18, line 1: Applicant claims, “said stent frame is inserted [in]to a child patient”; it is unclear, and therefore indefinite, what Applicant is trying to claim the product (as mentioned in the preamble) or a method of using the product (as the inserted into a child patient is a method step).  For the purposes of examination, Examiner is assuming the claim should read --said stent frame is configured to be inserted into a child patient--.  Claim(s) 19, which depend from claim 18, inherit all the problems associated with claim 18.
Within claim 30, lines 2-19: Applicant claims, “wherein said forming the valve frame includes [A], [B], [C], [….D], or a combination thereof”; it is unclear, and therefore indefinite, if the claim requires: (1) ALL of clauses A-D (found in lines 2-18) OR (2) just one of clauses A-D (found in lines 2-18) or a combination thereof.  For the purposes of examination, Examiner is assuming clauses A-D (found in lines 2-18) should all be separated by an “or” (so there only need to be ONE of clauses A-D OR any combination thereof) - otherwise the “or a combination thereof” within line(s) 18-19 doesn’t make sense.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-11, 14-15 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Pollock et al. (US 2010/0256737 A1).
Pollock et al. discloses a catheter (balloon) insertable and re-expandable growth stent (prosthesis 24), as can be seen in figs. 1-2, comprising:
an elongated stent frame (made up of beams 26 and merge sections 28) (paragraphs [0017, 0058, 0068]) with a plurality of frame struts (curved beams 26) each extending continuously from a proximal end region of said stent frame (made up of beams 26 and merge sections 28) to a distal end region of said stent frame (made up of beams 26 and merge sections 28), adjacent frame struts (beams 26) defining intermediate frame cells (cells 20) enclosed by the adjacent frame struts (curved beams 26) and intersecting to form respective strut junctions (merge sections 28) by which said stent frame (made up of beams 26 and merge sections 28) expands via a delivery catheter (balloon dilatation catheter) from an initial state (compression condition), as can be seen in figs. 2, 4 (paragraphs [0017, 0069]), for facilitating insertion into a selected lumen of the patient to a first stable expanded state (expanded configuration 44), as can be seen in figs. 1, 3, being configured to support the selected lumen at 
the stent is capable of being re-expanded via a subsequent introduction of a dilatation catheter from the first expanded state (expanded configuration 44) to a second stable expanded state as the patient grows (it should be noted although Pollock et al. does not explicitly recite the stent (prosthesis 24) as being expanded (nor capable of being expanded) between the first/second/ third (stable expanded state(s) to accommodate a patients growth (nor the ages, and diameters associated with those ages, at which the stent (prosthesis 24) transitions/ expands between the first/second/ third stable expanded state(s) Examiner is considering the stent (prosthesis 24), as disclosed by Pollock et al., as capable of being delivered and expanded by catheter delivery systems/ catheter dilation systems (balloon catheters) to the first/second/ third (stable expanded state(s) to accommodate a patients growth),the stent (prosthesis 24), as disclosed by Pollock et al., has: the same geometry (intersection frame struts/ beams and merge sections); is made from the same material (stainless steel); and has the same mode of expansion (balloon expandable) (paragraph [0017]) as that disclosed by Applicant, as such, the two structures will be capable of/ will respond in the same manner when exposed to the same conditions (being expanded multiple times by balloon catheters as a patient grows)), said stent frame in the second expanded state continuing to support the selected lumen and defining the internal channel with a second cross-section being larger than the first cross-section.
The frame struts (curved beams 26) may have struts with different widths, as can be seen in fig. 14 (paragraph [0080]).
The end regions of said stent frame (made up of beams 26 and merge sections 28) maybe flared radially outward (has a broader end 62) and/ or flared inwardly (has a narrower end 62), as can be seen in fig. 8 (paragraph [0071]). 

The elongated stent frame (made up of beams 26 and merge sections 28) maybe made from stainless steel (paragraph [0074]).  
The stent (prosthesis 24) is formed by cutting from a tube (paragraphs [0074, 0076]).
Claim(s) 1-4, 8-20, 23-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hofferberth et al. (US 2020/0368017 A1).
Hofferberth et al. discloses a catheter (on a delivery catheter) insertable and re-expandable growth stent/ valve (valve replacement device 100), as can be seen in figs. 1A-8, comprising:
an elongated stent frame (outer frame support 108) (paragraphs [0015, 0127]) with a plurality of frame struts (struts making up the mesh cylinder) each extending continuously from a proximal end region of said stent frame (outer frame support 108) to a distal end region of said stent frame (outer frame support 108) (paragraphs [0136-0137]), adjacent frame struts (struts making up the mesh cylinder) defining and enclosing intermediate frame cells (diamonds bound by the struts, as seen in figs. 6A-7B) and intersecting to form respective strut junctions (where struts meet) by which said stent frame (outer frame support 108) expands via a delivery catheter (delivery catheter) from an initial state (prior to expansion, as can be seen in figs. 6A, 7A) (paragraphs [00015, 0017, 0108, 0115]), for facilitating insertion into a selected lumen of the patient to a first stable expanded state (after initial balloon expansion) (paragraphs [0108, 0136]) being configured to support the selected lumen at implantation, said stent frame (outer frame support 108) in the first expanded state (after initial balloon expansion) defining an internal channel with a first cross section (larger expanded opening 114’) (paragraphs [0108-0109, 0128]), 

The first cross section (larger expanded opening 114’) maybe less than 10 mm (any diameter greater than the initial diameter which maybe as small as 5 mm) (paragraph [0128]).
The stent/ valve (valve replacement device 100) is configured to be inserted into a child patient (paragraphs [0101, 0103]).
The second cross-section maybe between 8-15 mm (as the diameter can go up 28.8mm – which it was tested at, it can stop at any dimension between the initial diameter of 5 mm and 28.2 mm) (paragraph [0128, 0158]).
The stent frame (outer frame support 108) is made from stainless steel (paragraph [0131]).
The stent/ valve (valve replacement device 100) is capable of being further re-expanded from the second stable expanded state (after subsequent balloon expansion) to a third stable expanded state (after subsequent balloon expansion) with a third cross-section as the patient grows (paragraph [0101, 0109]), the third cross-section being larger than the second cross-section (after the patient has grown) (paragraphs [0101, 0109]), the third cross-section maybe between 18-24 mm (as the diameter can go up 28.8 mm – which it was tested at, it can stop at any dimension between the initial diameter of 5 mm and 28.2 mm, which can accommodate the dimensions of an adult) (paragraph [0128, 0158]).
As the stainless steel stent/ valve (valve replacement device 100) exists (it was tested so it must exist), then it must have been “formed” (paragraphs [0131, 0158]).
.
Claim(s) 1, 3, 8-12, 14-16, 18, 20, 23-27, 29-30 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Vesely (US 2008/0004696 A1).
Vesely discloses a catheter (delivered and deployed by catheter based tools) insertable and re-expandable growth stent/ valve (valve assembly 10), as can be seen in figs. 1-14, comprising:
an elongated stent frame (base member 100) with a plurality of frame struts (elongate members 122, 124) each extending continuously from a proximal end region (first end 112) of said stent frame (base member 100) to a distal end region (second end) of said stent frame (base member 100) (paragraphs [0032]), adjacent frame struts (elongate members 122, 124) defining and enclosing intermediate frame cells (diamonds bound by the elongate members 122, 124) and intersecting to form respective strut junctions (intersection point 126) by which said stent frame (base member 100) expands via a delivery catheter (delivery catheter) from an initial state (unexpanded state with a first diameter) (paragraphs [0032-0033, 0044, 0048, 0050]), for facilitating insertion into a selected lumen of the patient to a first stable expanded state (after initial balloon expansion) (paragraphs [0033, 0044, 0050]) being configured to support the selected lumen at implantation, said stent frame (base member 100) in the first expanded state (after initial balloon expansion) defining an internal channel with a first cross section (second diameter/ small diameter) (paragraphs [0044, 0050]), 
the stent/ valve (valve assembly 10) is capable of being re-expanded via a subsequent introduction of a dilatation catheter (balloon) from the first expanded state (after initial balloon expansion) to a second stable expanded state (after subsequent balloon expansion) as the patient grows (paragraphs [0045, 0051]), said stent frame (base member 100) in the second expanded state (after subsequent balloon expansion) continuing to support the selected lumen and defining the internal 
The stent/ valve (valve assembly 10) is configured to be inserted into a child patient (paragraph [0051]).
The stent frame (base member 100) is made from stainless steel (paragraph [0035]).
The stent/ valve (valve assembly 10) is capable of being further re-expanded from the second stable expanded state (after subsequent balloon expansion) to a third stable expanded state (after subsequent balloon expansion) with a third cross-section as the patient grows (paragraph [0045, 0051-0052]), the third cross-section being larger than the second cross-section (after the patient has grown) (paragraphs [0045, 0051-0052]), the third (or subsequent) cross-section after the patient becomes an adult (paragraph [0052]).
As the stainless steel stent/ valve (valve assembly 10) exists; as such, it must have been “formed” (paragraphs [0031, 0035]).
The stent/ valve (valve assembly 10) including a plurality of leaflets (leaflets 22) providing a valvular function (paragraph [0029]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vesely (US 2008/0004696 A1) in view of Emani et al. (US 2017/0014228 A1).

Emani et al. teaches an expandable growth stent (stent valve device 100), as can be seen in figs. 2A-2D, for implantation in the pulmonary artery of a patient comprising an elongated stent frame (valve frame 130) (paragraphs [0015, 0038-0039]).  The elongated stent frame (valve frame 130) has: a plurality of frame struts (struts) extending continuously from a proximal end region (at the proximal/ upstream end 102) of said stent frame (valve frame 130) to a distal end region (at the distal/ downstream end 104) of said stent frame (valve frame 130) in a tubular shape (paragraph [0038]).  The stent frame (valve frame 130) including a fluid-impermeable covering (membrane 140) for preventing leaks (for substantially preventing leakage) due to tissue ingrowth (paragraph [0044]).  The distal end region (at the distal/ downstream end 104) of said stent frame (valve frame 130) maybe flared to appropriately attach to the pulmonary artery (paragraphs [0015, 0106]).  However, Emani et al. does not disclose the stent frame (valve frame 130) to include the frame struts, strut junctions, and frame cells as claimed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the flared end design, as taught by Emani et al., on the end of the stent frame (base member 100), as disclosed by Vesely, in order to improve the attachment to the pulmonary artery (in which both structures are implanted).  Additionally, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the fluid-impermeable covering (membrane 140), as taught by Emani et al., on the end of the stent frame (base member 100), as disclosed by Vesely, in order to for preventing leaks (for substantially preventing leakage) due to tissue ingrowth.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA S PRESTON/Examiner, Art Unit 3774